Citation Nr: 0014351	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation from an 
original grant of service connection for status post right 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1997 by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein service 
connection for status post right inguinal hernia repair was 
granted, effective as of November 27, 1996, and assigned a 
noncompensable rating.  In April 1998, the Board remanded 
this claim in order to accomplish additional development of 
the evidence.  The claim is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Status post right inguinal hernia repair is manifested 
primarily by the absence of objective evidence of 
abnormality, and by a tender and painful scar.


CONCLUSION OF LAW

The criteria for a 10 percent, but no greater than 10 
percent, rating for status post right inguinal hernia repair 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.14, 4.31, 4.114, 4.118, Diagnostic Codes 7338, 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded; that is, he has presented a claim that is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (regarding the 
well-grounded 

nature of claims for increased compensation) and Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The veteran has not indicated 
that any records of probative value that may be obtained, and 
which have not already been associated with his claims folder 
or previously sought by VA, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection for a disability characterized as status 
post right inguinal hernia repair was granted by the RO in 
January 1997 following review of evidence that included the 
veteran's service medical records and the report of a January 
1997 VA examination.  The RO noted that he had undergone an 
inservice right inguinal herniorrhaphy in February 1957, and 
that the VA examination report did not indicate any 
recurrence of the hernia or that the scar was other than 
asymptomatic; a noncompensable evaluation was therefore 
assigned.  This appeal ensued.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (Schedule).  Under these criteria, the 
noncompensable evaluation currently in effect for the 
veteran's right hernia repair residuals contemplates either 
an inguinal hernia that is small and reducible, or without 
true hernia protrusion; or a hernia upon which surgery has 
not been performed, but which is remediable.  A compensable 
(10 percent) rating is appropriate for a postoperative hernia 
that is recurrent and readily reducible and well supported by 
a truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(1999).

These criteria are not satisfied.  While the veteran's 
service-connected disability is post operative in nature, the 
medical evidence nonetheless does not indicate that there are 
any clinical findings of impairment; the report of the August 
1999 VA examination shows that he was "without any objective 
evidence of abnormality."  This report also shows that there 
was no recurrence of the hernia, or that there was any 
complaint of pain on lifting or on other activities.  The 
report of the January 1997 VA examination similarly shows 
that there was "no recurrence, complaint of 

sensation on lifting, climbing a ladder, or walking a long 
ways."  In May 1997, a private physician reported that there 
was no tenderness or bulge noted in the right inguinal area.

The Board does recognize, however, that the veteran, in the 
course of his appeal, has indicated that he experiences pain 
on his right side.  The report of the January 1997 VA 
examination references complaints by him of a "sensation" in 
the area of the inguinal repair.  In November 1996, a private 
physician noted that the veteran had reported radiating pain; 
this same physician, in May 1997, posited that the veteran's 
pain may be the product of adhesions impacting on the right 
inguinal nerve.  

In its April 1998 remand, the Board requested that a VA 
physician examine the veteran, and render an opinion as to 
whether the veteran's complaints of right side pain were due 
to adhesion.  The report of the resultant August 1999 VA 
examination indicates an opinion of the examiner, in 
pertinent part, as follows:  "It seems possible that there 
may be some scar tissue formation which may indicate the 
possibility of some pain resulting from the right inguinal 
hernia surgery.  There are no tests available to demonstrate 
whether or not this has occurred.  Abnormalities are entirely 
subjective in this instance."

The Schedule provides for compensation, in certain 
circumstances, for service-connected scars.  A right inguinal 
scar is, of course, part and parcel of any disability that is 
characterized as status post right inguinal hernia repair.  
In particular, the applicable diagnostic criteria stipulate 
that a 10 percent rating is appropriate for scars that are 
poorly nourished and which repeatedly ulcerate (Diagnostic 
Code 7803), and for scars that are tender and painful on 
objective demonstration (Diagnostic Code 7804).  In addition, 
scars may be rated based on the limitation of function of the 
body part affected (Diagnostic Code 7805).

In this instance, the evidence does not demonstrate that the 
veteran's right inguinal area is functionally impaired in any 
manner; the report of the August 1999 VA 

examination notes that there was no pain cited on lifting or 
while engaging in other actives.  The report also notes that 
the scar was neither poorly nourished nor ulcerative; rather, 
it shows that the scar was not fixed, nonkeloid, and 
nontender.

The August 1999 report, however, does demonstrate that the 
scar was tender and painful on objective demonstration.  In 
particular, it shows that the veteran exhibited tenderness on 
palpation of the suprapubic area on the right, in the area of 
the inferior portion of the scar, but in the deeper tissue.  
It also specifically indicates that "[h]e does withdraw on 
palpation."    

The objective findings of pain on palpation in August 1999, 
along with the opinion of the examiner that there was the 
"possibility" of scar tissue formation, leads the Board to 
conclude that a 10 percent rating is appropriate for the 
veteran's right inguinal hernia scar, which, as discussed 
above, is an element of his service-connected disability.  
The Board also notes, in this regard, that the instructions 
of the United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999), are for 
application; it must be pointed out that the veteran has 
referenced right side discomfort, described at times as 
either "pain" or a "sensation," since submitting his claim 
for benefits.

Having determined that a 10 percent rating for the veteran's 
right hernia disability is warranted, the Board must also 
decide whether a rating greater than 10 percent can be 
assigned.  This question must be answered in the negative.  
As discussed above, the Board has found that a compensable 
evaluation is not appropriate under the rating criteria that 
are applicable for inguinal hernia residuals; it follows that 
the question of whether a rating greater than 10 percent can 
be assigned under these criteria is inapplicable.  In 
addition, while a 10 percent rating was appropriate under the 
criteria set forth in Diagnostic Code 7804, it must be 
pointed out that this rating is the maximum schedular rating 
that can be assigned under that diagnostic criteria.  It must 
also be pointed out that the veteran, in his substantive 
appeal, dated in 

March 1997, requested a 10 percent rating; on that basis, he 
can be deemed to have been awarded all the benefits he has 
sought, and that his appeal is granted in full.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


ORDER

A 10 percent, but no greater than 10 percent, rating from an 
original grant of service connection for status post right 
inguinal hernia repair is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

